Citation Nr: 0640161	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for arthritis, other 
than degenerative changes of the back.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to May 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Portland, Oregon, RO has assumed 
the role of the agency of original jurisdiction for this 
appeal.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below. 


FINDING OF FACT

There is no competent evidence that the veteran presently has 
arthritis, other than degenerative changes in his back. 


CONCLUSION OF LAW

Arthritis was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in January 2004 prior to 
the adjudication of his claims.  Although the originating 
agency did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence that would be pertinent and that he should submit 
such evidence or provide the originating agency with the 
information necessary for it to obtain such evidence on his 
behalf.  Therefore, the Board believes that he was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for 
service connection or the criteria necessary to establish a 
rating for his claimed arthritis, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for arthritis is not 
warranted.  Consequently, no effective date or disability 
rating will be assigned, so the failure to provide notice 
with respect to those elements of the claim was no more than 
harmless error.

All available evidence pertaining to the veteran's claim for 
service connection for arthritis has been obtained.  In this 
regard, the Board notes that the originating agency has 
obtained all pertinent service and post-service medical 
records referenced by the veteran.  

In connection with his claim for service connection for 
arthritis, the veteran has been afforded a VA examination.  
Neither the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claims, nor has either requested that the Board remand to 
this appeal for further development.  The Board is also 
unaware of any outstanding evidence that could be obtained to 
substantiate the veteran's claim.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.

Evidentiary Background

The veteran asserts that he has a current back disability and 
arthritis throughout his body that he attributes to his 
active military service.  He expressed his contentions in a 
statement received in April 2004.  He related an instance in 
which he was walking a "fire-watch" while serving in 
Okinawa.  He stated that he observed an individual chopping 
on electrical copper cable with a machete like knife and that 
when he tried to stop the other person, he was stabbed in the 
leg and fell back against something hard.  The veteran 
reports pain ever since this incident.  

The veteran's service medical records are silent for any 
treatment of a laceration of the right leg; however, they 
show that he was reported pain in his middle back in July 
1962.  He also complained of a sore back in April 1963 
reporting a strain in his left lumbar area after lifting 100 
pounds sacks.  In a subsequent record dated in May 1963, the 
veteran complained of pain in his right index finger.  He 
reported prior treatment for arthritis.  Examination at the 
time revealed an open wound on the back of his hand.

The veteran was afforded an examination in May 1963 in 
conjunction with his release from active duty.  At that time, 
examination of his spine and other musculoskeletal system was 
within normal limits.  

Post service medical records include examinations in August 
and September 2003 in conjunction with an application for 
social security benefits.  These records indicate that the 
veteran had a history of stroke in March 2003 that resulted 
in increased weakness all over with a difficult time using 
his hands.  A history of stroke with subsequent fine movement 
deficiency and fatigue was diagnosed.   

Subsequent VA medical records dated from October 2003 to 
January 2005 show that the veteran was treated for various 
conditions including residuals of his prior stroke.  In 
addition, he was treated on occasional for low back pain; 
however, an opinion as to the etiology of this claimed back 
pain was not provided.  

In support of his claim, the veterans submitted several lay 
statements from friends and family members attesting to his 
back problems.  R.M. reported that he had known the veteran 
since 1956.  R.M. observed that the veteran had discomfort in 
his back upon returning from active service.  His sister, 
S.J.L., reported that the veteran's wife had informed her 
that the veteran had struggled with back pain for many years 
but did not complain.  G.W. reported that he had known the 
veteran for over 20 years.  During this entire time, the 
veteran was stooped.  The veteran had told him that he 
injured his back during service.  J.F. reported that she had 
known the veteran his entire life and that he was active and 
robust up until returning from active service.  J.F.'s father 
employed the veteran, but the veteran was unable to lift 
heavy objects or do strenuous work.  

In connection with his claim, the veteran was afforded a VA 
compensation and pension examination in September 2005.  The 
examiner noted the veteran's reported in-service history of a 
back injury with subsequent reports of chronic low back pain 
since that time.  The examiner noted that the veteran denied 
any other orthopedic complaints including arthritis of his 
hands.  After reviewing the claims folder and examining the 
veteran, the examiner diagnosed chronic lumbosacral strain 
superimposed on degenerative joint disease.  Although the 
veteran's pain was chronic, the examiner opined that it was 
conceivable that the veteran did suffer a back injury during 
service that caused him back pain over the years.  The 
examiner, however, could not "say definitely from a 
scientific standpoint without mere resort to speculation, 
whether this was the case."  

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

The veteran asserts that he currently has arthritis 
throughout his body that was initially manifested during 
service.  Although the veteran was reported as having been 
treated in arthritis during service, there is no competent 
evidence that he currently has arthritis in any other part of 
his body other than his back.  Furthermore, during VA 
examination in September 2005, he did not complain of any 
orthopedic problems other than those attributed to his back 
disability.  

As shown above, the medical evidence demonstrates that the 
veteran has no current arthritis with the exception of 
possible degenerative changes in the back.  Congress has 
specifically limited entitlement to service- connection for 
disease or injury to cases where such have resulted in a 
disability.  See 38 U.S.C.A. § 1131.  Hence, in the absence 
of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the Board has considered the veteran's contentions, 
as a lay person, he is not competent to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board must conclude that service connection 
is not warranted for arthritis, other than degenerative 
changes in the back.  The Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.


ORDER

Service connection for arthritis, other than degenerative 
changes of the back, is denied. 


REMAND

With regard to the veteran's back disability, the examiner 
who conducted the September 2005 examination speculated that 
it was "conceivable" that the veteran sustained an in-
service back injury that has caused chronic back pain over 
the years.  This opinion is inadequate for rating purposes.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Although the 
examiner noted he could not state "definitely" that there 
was a relationship, the law does not require a definite 
relationship.  Rather, the evidence merely has to show that 
it as likely as not that a current disability was incurred in 
or aggravated by service.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.
 
In light of the speculative nature of this opinion, the Board 
is of the opinion that a new VA examination conducted by a 
physician would be probative.  The physician should provide 
an opinion as to whether it is "more likely than not," 
"less likely than not," or "as likely as not" that the 
veteran's current back disability is related to his military 
service.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This 
letter should include notice that he 
should submit any pertinent evidence in 
his possession and provide any 
identifying information and authorization 
necessary for the RO to obtain any other 
medical records, not already of record, 
pertaining to treatment or evaluation of 
his claimed back disability.  This letter 
is to include all pertinent criteria as 
outlined by the Court in Dingess/Hartman 
v. Nicholson.

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran. If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and her 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO should arrange for the 
veteran to be afforded a VA examination, 
by a physician with appropriate 
expertise, to determine the etiology of 
his back disability.  The claims folder 
must be made available to and reviewed by 
the examiner.  Based upon the examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether it is "more likely 
than not," "less likely than not," or 
"as likely as not" that any current 
back disability originated in service or 
is otherwise etiologically related to his 
active military service.

4.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted. The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


